HTJSTON, J.
By an act of the legislature of the state of Idaho, approved March 6, 1893, the county of Bannock was organized out of territory theretofore included in, and comprising a part of, Bingham county. Section 6 of said act is as follows: “The indebtedness of the county of Bingham at the date this act takes effect, shall be apportioned between the said county and the county of Bannock, as follows: All money on hand in the treasury of said county of Bingham and all money belonging to said county in the possession of or under the control of said county treasurer (except school money and school funds) and the value of all county property that may be within the boundary lines of Bingham county (less the value of such county property as maybe permanent within the boundary lines of Bannock county as hereby created) shall be deducted from the total indebtedness of Bingham county, as aforesaid, and' the remainder of the indebtedness shall be divided between said counties in proportion as the taxable property of each county bears to the entire taxable property of the present county of *631Bingham, taking as a standard tberefor the assessment for the year 189.3; provided, that Bingham county shall retain all the present county property of Bingham county left within its boundaries after the creation of Bannock county as herein provided.” (Laws 1893, p. 172.) Section 7 of said act is as follows : “At the first regular meeting of the board of commissioners of Bannock and Bingham counties next following the establishment of Bannock county, they shall each appoint a competent accountant, who shall, within five days after their appointment, meet at the county seat of Bingham, and take the usual oath of office and proceed then and there to ascertain from the books and records of the auditor’s, recorder’s and treasurer’s office, the whole amount of the indebtedness of Bingham county as provided in section 6, and shall make a list of all county property and shall immediately report the same in writing to the judge of the district court of the fifth judicial district, who shall at the first next regular session of the district court ■of Bingham county, fix a reasonable cash value of said county property and apportion said indebtedness according to section 6, and shall make out a certificate showing the values, debts and credits, and file one each with the chairman of the county commissioners of each county, and whatever amount is shown to be due from either of said counties to the other, the board of commissioners of the proper county shall cause county warrants to be drawn by the auditor of their county for the amount due, at their first regular session after the filing of the certificates aforesaid. Said accountants shall be allowed a reasonable compensation for all their services rendered under the provisions of this act, to be audited and allowed by the commissioners of each county.”
In compliance with the provisions of said section 7, the said ■district court did at its regular session in Bingham county, and -on the eighth day of August, 1893, adjust and apportion said indebtedness between said Bingham county and said Bannock county, and did then and there ascertain and apportion the indebtedness of said Bannock county to Bingham county at the ■sum of $94,929.65, and did certify the same as by said act required. And thereafter said Bannock county caused to be issued its warrant to Bingham county for said sum. But it seems *632that, at the time said district court made the adjustment and apportionment aforesaid, there was an indebtedness due from Bingham county to Blaine county, growing out of the disintegration of Alturas county some years previous, and by which Bingham acquired a portion of the territory theretofore belonging to Alturas county, and assumed a relative portion of the indebtedness of said Alturas county. The amount of this indebtedness of Bingham county had not, at the time of said apportionment and certification by the district court, been definitely ascertained. In reference to such unascertained indebtedness, the said district court made the following finding: “In addition to the above and foregoing finding, the court finds from the report of the accountants herein that there is some outstanding indebtedness from Bingham county to Alturas county; that such indebtedness cannot now be ascertained; that in case such indebtedness should ever be adjusted, either by arbitration or by a court of competent jurisdiction, the same should be apportioned among the three counties of Fremont, Bannock and Bingham, upon the same ratio as the present ascertained indebtedness is apportioned.” Said indebtedness was subsequently ascertained, and said Bingham county was, by the mandate of this court, required to pay the same (Blaine Co. v. Smith, ante, p. 255, 48 Pac. 286) ; and it is to compel Bannock county to pay its portion thereof that this action is brought.
Bannock county knew as well on the eighth day of August, 1893, as she knows to-day, of the existence of the indebtedness of Bingham county to Alturas county (now Blaine). In fact, it might be said to have been almost a matter of history. The adjustment of the indebtedness of Alturas county has been prolific of litigation in the courts of this state for nearly a decade. Bingham county not only neglected to pay such indebtedness, but contested its validity, and only paid when compelled to do so by the.mandate of this court. Bannock county was fully aware of the position taken by Bingham in this contention, and might, had it so desired, have paid its portion of such indebtedness at any time after the amount due from Bingham county to Alturas had been ascertained and promulgated. But Bannock county preferred to abide the result of the fight between Alturas and Bingham, and accept the benefits if any accrued, and avoid *633the responsibilities in case Bingham county was defeated. Bannock county “would not play false, yet would wrongly win.” Bannock county, having been carved out of territory theretofore belonging to Bingham county, must be supposed to have been conversant with the financial condition of the county, must have been aware of the obligation of Bingham to Alturas, and consequently of its (Bannock’s) obligation to Bingham predicated thereon, and ought not to be allowed to avoid a just liability by a resort to mere technicalities. We listened with pleased attention to the eloquent and ingenious argument of counsel for the appellant, and have studied with careful interest his very able brief; but we are compelled to say that we find nothing in either which would, in our opinion, justify us in disturbing the action of the district court. The judgment of the district court is affirmed, with costs.
Sullivan, C. J., and Quarles, J., concur.